


117 HR 1851 IH: St. Mary's Reinvestment Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1851
IN THE HOUSE OF REPRESENTATIVES

March 11, 2021
Mr. Rosendale introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To establish a Federal cost share percentage for the Milk River Project in the State of Montana.


1.Short titleThis Act may be cited as the St. Mary's Reinvestment Act. 2.DefinitionsIn this Act:
(1)Project beneficiaryThe term Project Beneficiary means any entity that enters into a contract with the Secretary to receive irrigation water or other associated project benefits in exchange for paying for allocated project costs of the St. Mary Canal Rehabilitation Phase 1 Project.  (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.
(3)St. Mary Canal Rehabilitation Phase 1 Project
(A)In generalThe term St. Mary Canal Rehabilitation Phase 1 Project means any activity associated with the construction of the St. Mary Diversion Dam or St. Mary Canal Headworks within the St. Mary Storage Unit of the Milk River Project authorized by Congress on March 25, 1905. (B)ExclusionThe term St. Mary Canal Rehabilitation Phase 1 Project does not include any activity associated with the operation or maintenance of the St. Mary Storage Unit.
3.Authorization of St. Mary Canal Rehabilitation Phase 1 Project
(a)Use of appropriated fundsThe Secretary may use appropriated funds to carry out the St. Mary Canal Rehabilitation Phase 1 Project. (b)Participation of Blackfeet Tribe (1)In generalThe Secretary shall coordinate with the Blackfeet Tribe with respect to any replacement activities carried out under the St. Mary Canal Rehabilitation Phase 1 Project. 
(2)Effect on rights of TribeThis Act shall not be considered to be an Act appropriating funds for the rehabilitation of the St. Mary Unit for purposes of section 3708(b)(2)(A) of the Blackfeet Water Rights Settlement Act (Public Law 114–322; 130 Stat. 1823). (c)Cost-Sharing requirementThe Federal share of the total cost of the St. Mary Canal Rehabilitation Phase 1 Project shall be not less than 26.04 percent, which shall be nonreimbursable to the United States. 
(d)Study of ability To payNot later than 1 year after the date on which funds are first appropriated for the St. Mary Canal Rehabilitation Phase 1 Project under subsection (f), the Secretary shall conduct, at Federal expense, a study of the ability of the Project Beneficiaries to pay, in accordance with procedures established by the Secretary, the costs of the St. Mary Canal Rehabilitation Phase 1 Project. (e)Repayment termsBased on the study conducted under subsection (d), the Secretary shall establish the repayment terms for the Project Beneficiaries with respect to the St. Mary Canal Rehabilitation Phase 1 Project. 
(f)Authorization of appropriations
(1)In generalSubject to adjustment under paragraph (2), there is authorized to be appropriated to the Secretary $52,000,000 for the St. Mary Canal Rehabilitation Phase 1 Project for the period of fiscal years 2022 through 2032.  (2)Adjustment of amountThe amount referred to in paragraph (1) may be increased or decreased in accordance with ordinary fluctuations in development costs incurred after the date of enactment of this Act, as indicated by any available engineering cost indices applicable to construction activities that are similar to the construction of the St. Mary Canal Rehabilitation Phase 1 Project, as determined by the Secretary. 

